Citation Nr: 1327614	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  08-29 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation higher than 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Board has remanded this case three times, initially in November 2010, in November 2011, and again in February 2013.

Unfortunately, for reasons set forth below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board remanded this case in February 2013 so that a VA examination could be provided with a more thorough comprehensive evaluation of the present impairment associated with the Veteran's service-connected PTSD.  The Board noted that in the last examination provided in December 2011 the examiner was unable to state which symptoms were attributed to the Veteran's PTSD as differentiated from his drug dependence, based on questions concerning the veracity of the Veteran's subjective complaints.  The December 2011 examiner recommended that a complete MMPI-2 with validity scales be conducted to make a more conclusive determination as to the impairment attributed to the Veteran's PTSD.  

The RO subsequently scheduled the Veteran for VA examinations in March 2013 and April 2013 but the Veteran failed to report for these examinations.  In July 2013 the Veteran's representative submitted a statement that the Veteran had moved and that an incorrect address had been used to mail the examination notification letters.  It was noted that the RO had used the incorrect apartment number in mailing the notice letters and that the Veteran contended that he never received notice of the March 2013 and April 2013 examinations.  Specifically the Veteran's representative noted that the RO sent the examination notice letters to one apartment but that the Veteran had moved to another apartment.

To give the Veteran every consideration to substantiate his claim, the Board finds that the case should be remanded again to reschedule the Veteran for a VA examination to address his PTSD.  The Veteran has a duty to keep VA apprised of his current whereabouts, which includes notifying VA of any change of address.  The RO also should verify the Veteran's most recent address of record prior to scheduling the examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should reschedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD. Please ensure the examination notification letter is of record and is sent to the Veteran's last known address of record.  See letter dated July 16, 2013 from the Veteran's accredited representative.

The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, to specifically include psychometric testing in accordance with the most recent version of the Minnesota Multiphasic Personality Inventory (MMPI-2), and all findings should be set forth in detail. 

It is then requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.  Should the Veteran be found to have any current form of substance abuse disorder, the VA examiner should attempt to distinguish, to the extent possible, that psychiatric impairment attributable to substance abuse from that involving service-connected PTSD.  In responding to this question, the examiner should address (1) whether it is at least as likely as not that substance abuse is proximately due or the result of the Veteran's service-connected PTSD; and (2) whether it is at least as likely as not that substance abuse is a symptom of, or evidence of an increased severity of, PTSD.

2.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


